     Case 2:16-cv-01696-JAD-PAL Document 63 Filed 11/15/18 Page 1 of 4



 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   JOSEPH C. CHU
     Nevada Bar No. 11082
 3
     LADAH LAW FIRM
 4   517 S. Third Street
     Las Vegas, NV 89101
 5   litigation@ladahlaw.com
     T: 702.252.0055
 6   F: 702.248.0055
     Attorneys for Plaintiffs Jane Doe and Joann Doe
 7

 8

 9                               UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11

12
      JANE DOE, individually, and as parent and        Case No.: 2:16-cv-01696-JAD-PAL
13    natural guardian for JOANN DOE, a minor;
14                           Plaintiff,                PLAINTIFF’S EX PARTE MOTION TO
15                                                     EXTEND TIME TO FILE PROOF OF
             vs.                                       ESTABLISHMENT OF BLOCKED TRUST
16                                                     ACCOUNT
      FAUSTO BARRAZA-BALCAZAR;
17    CLARK COUNTY SCHOOL DISTRICT;                    (First Request)
      DOES 1 through 20; ROE
18    CORPORATIONS 1 through 20,
19
                             Defendants.
20

21          Plaintiff, JANE DOE, as parent and natural guardian for JOANN DOE, a minor, by and
22
     through her undersigned counsel of record, hereby respectfully submits the instant Ex Parte
23
     Motion to Extend Time to File Proof of Establishment of Blocked Trust Account. This motion is
24
     made and based on LR 6-1, 6-2 and 26-4, the below memorandum of points and authorities, and
25
     the pleadings and papers on file herein.
26

27   ...

28   ...
     Case 2:16-cv-01696-JAD-PAL Document 63 Filed 11/15/18 Page 2 of 4



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     PROCEDURAL HISTORY
 3
            Plaintiff, the mother of a minor child, Joann Doe, alleges her daughter was assaulted at
 4
     Jerome D. Mack Middle School, where she was enrolled as a 13-year-old special education
 5
     student. The instant lawsuit ensued, with Plaintiff asserting claims against Clark County School
 6
     District (“CCSD”) and its former employee, Fausto Barraza-Balcazar (ECF No. 1).
 7

 8          On May 30, 2018, a settlement conference was conducted by the Honorable Peggy A.

 9   Leen, whereupon a settlement was reached between Plaintiff and CCSD under essential terms
10   memorialized in Minutes of Proceedings (ECF No. 54). 1
11
            On October 17, 2018, the Court granted Plaintiff’s Verified Petition to Establish the
12
     Reasonableness of a Proposed Settlement and Proposed Distribution of Settlement Proceeds
13
     (ECF No. 60). The Court concurrently instructed Plaintiff to provide proof of the establishment
14

15   of a blocked trust account containing the net settlement proceeds by November 15, 2018. Id.

16   II.    STATEMENT OF REQUESTED RELIEF

17          Plaintiff requests a 21-day extension of time to fulfill her obligation to provide proof of
18   the establishment of a blocked trust account. Plaintiff humbly submits that her inability to fulfill
19
     said obligation by the ordered deadline is the result of excusable neglect. See LR 6-1(a).
20
            The Court instructed Plaintiff to provide proof of the establishment of a blocked trust
21
     account by November 15, 2018. However, Plaintiff’s counsel was not advised by CCSD until
22

23
            1
24              On October 5, 2016, the district court Clerk entered default against Barraza-Balcazar for

25   his failure to plead or otherwise defend (ECF No. 18). Plaintiff’s claims against Barraza-

26   Balcazar, individually, thus remain pending.          Pursuant to subsequent court order, Plaintiff

27   currently has 19 days remaining to either file a motion for default judgment or dismiss her claims

28   against Barraza-Balcazar (ECF No. 62).

                                                       2
     Case 2:16-cv-01696-JAD-PAL Document 63 Filed 11/15/18 Page 3 of 4



 1   November 6, 2018 that the settlement check had been issued and was available for pickup. The

 2   check was picked up by the undersigned’s staff the following afternoon. Unfortunately, the
 3
     check could not immediately be deposited into the blocked account because Plaintiff, herself,
 4
     was briefly out-of-state and thus unavailable to meet appear locally at the bank.
 5
            Earlier this week, Plaintiff and her counsel were advised by employees of the bank that,
 6
     due to parties being identified as “JANE DOE” and “JOANN DOE” in the pleadings, the bank’s
 7

 8   legal department would require additional time to verify the parties’ true identities and to ensure

 9   compliance with internal policies.
10          Under the collective circumstances, there is good cause to grant the relief request,
11
     Plaintiff’s failure to timely fulfill her aforesaid obligation is the result of excusable neglect. Rest
12
     assured, it is Plaintiff’s and her counsel’s utmost intention to fulfill this obligation as soon as
13
     conceivably possible.
14

15   ///

16   ///

17   ///
18   ///
19
     ///
20
     ///
21
     ///
22

23   ///

24   ///

25   ///
26
     ///
27
     ///
28
                                                        3
     Case 2:16-cv-01696-JAD-PAL Document 63 Filed 11/15/18 Page 4 of 4



 1   III.   CONCLUSION

 2          Accordingly, Plaintiff respectfully requests an order extending the time for Plaintiff to
 3
     provide proof of the establishment of a blocked trust account containing the net settlement
 4
     proceeds as ordered (ECF No. 60) to December 6, 2018.
 5
            DATED this 15th day of November, 2018.
 6                                                      LADAH LAW FIRM
 7
                                                        /s/ Ramzy Paul Ladah
 8                                                      ________________________________
                                                        RAMZY P. LADAH
 9                                                      Nevada Bar No. 11405
                                                        JOSEPH C. CHU
10                                                      Nevada Bar No. 11082
                                                        517 S. Third Street
11
                                                        Las Vegas, NV 89101
12                                                      Attorneys for Plaintiffs Jane and Joann Doe

13

14

15                                              ORDER

16          Based upon the foregoing Ex Parte Motion to Extend Time to File Proof of Establishment

17   of Blocked Trust Account, the deadline to provide proof of the establishment of a blocked trust
18   account containing the net settlement proceeds as ordered (ECF No. 60) shall be extended to
19
     December 6, 2018.
20

21                                                        IT IS SO ORDERED.
22
                                                          _______________________________
23
                                                          UNITED STATES MAGISTRATE JUDGE
24
                                                                  November 16, 2018
                                                          DATED: ___________________
25

26

27

28
                                                    4
